Citation Nr: 0722932	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from April 1966 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by social 
and occupational impairment due to depression, anxiety, 
nightmares, and sleep difficulty.  The evidence of record 
also showed the veteran was alert, oriented, and cooperative, 
with normal speech, intact judgment, and intact thought 
processes.


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand adjudication of the 
veteran's claim, March 2005 and May 2005 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Although the 
letters did not notify the veteran of the assignment of 
effective dates or disability evaluations, there is no 
prejudice to the veteran because the preponderance of the 
evidence is against an increased evaluation.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a May 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
30, 1998.  By an April 2001 rating decision, the RO assigned 
a 30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective September 13, 2000.  In May 2002, the 
veteran filed a claim for entitlement to an increased 
evaluation for PTSD.  By a December 2002 rating decision, the 
RO denied an increased evaluation.  The veteran appealed.

In a June 2001 private medical record, there were no suicidal 
or homicidal ideations.  In a July 2001 private record, the 
veteran reported depression and anxiety and denied suicidal 
or homicidal ideations.  The veteran's status was fair.  

In August 2001 VA medical records, the veteran was alert and 
oriented.  

In an October 2001 private medical record, the veteran's 
status was fair and his depression and anxiety were under 
better control.  There were no suicidal or homicidal 
ideations.  In a February 2002 private record, the veteran 
reported no suicidal or homicidal ideations.  The veteran's 
status was fair.  

In February 2002 VA medical records, the veteran was alert 
and oriented.  The veteran reported that in the past month, 
he felt distant from other people and was super alert, 
watchful, or on guard.

In a March 2002 private medical record, there was depression, 
anxiety, and sleep difficulty.  The veteran's status was 
fair.  

In an April 2002 VA medical record, the veteran was alert and 
oriented.

In a May 2002 private medical record, the veteran reported 
there were no suicidal or homicidal ideations.  The veteran's 
status was fair.  In an April 2002 private sleep study, the 
veteran reported nightmares, persistent, repeating, or 
violent dreams, racing thoughts, sadness, and depression.  

In July 2002 VA medical records, the veteran was alert and 
oriented to time, person, and place.  

In an August 2002 letter, a private physician stated that the 
veteran felt like people were out to get him and had violent 
dreams and visions.  The veteran reported recurrent thoughts 
where he loses all sense of where he is and what he is doing 
but eventually recovered.  The examiner assigned a global 
assessment of functioning (GAF) score of 50, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example no friends, unable to keep a job.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).

An August 2002 VA PTSD examination was conducted.  The 
veteran reported recurrent anxiety episodes with 
palpitations, smothering feelings, and hyperventilation a 
couple of times per month.  He reported recurrent bad dreams 
and nightmares, sleep difficulty, restlessness, cold sweats, 
and being uncomfortable around others and easily startled.  
The veteran denied suicidal ideations or attempts, homicidal 
ideations, hallucinations, and delusions.  The veteran 
reported that he was married twice and had three daughters 
and one son.  The veteran was able to dress, clean, and wash 
himself.  He watched television, played table games, sat on 
the porch, and attended church off and on.  Upon examination, 
the veteran was pleasant, cooperative, and oriented to time, 
place, and person.  There was appropriate flow and content of 
conversation, intact memory and recall, intact judgment, no 
looseness of association, flight of ideas, or pressured 
speech, an appropriate fund of knowledge, and no obsessive 
thoughts or compulsive actions.  There was impaired 
concentration and attention and difficulty with mental 
calculations and serial sevens.  The examiner opined that the 
veteran's PTSD caused occasional social and industrial 
interference.  The examiner assigned a GAF score of 60, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

In November 2003 VA medical records, the veteran reported 
that in the past month, he had been bothered by repeated 
memories, thoughts, or images of prior stressful events, felt 
distant from others, and had been super alert.  The veteran 
was alert and oriented.  In January 2004 VA records, the 
veteran reported he was irritable and liked to stay to 
himself.  In May and August 2004 VA records, the veteran was 
alert and oriented.  

At the September 2004 Board hearing, the veteran reported 
nightmares, sleep disturbance, self-isolation, poor memory, 
blackouts, depression, panic attacks, fear of crowds, and 
obsessional rituals.  He also reported he no longer attended 
American Legion meetings but when he was home he drew and 
played table games.  The veteran's brother testified that the 
veteran had anger problems, depression, stayed to himself, 
and didn't come around the family very often. 

In November 2004 VA medical records, the veteran was alert, 
oriented to person, place, and time, cooperative, pleasant, 
and completely independent in his activities of daily living.  
There was fair judgment and insight.  The veteran denied 
communication problems, auditory and visual hallucinations, 
violence, anxiety, depression, and suicidal ideations.  In 
December 2004 VA records, the veteran was alert and oriented.  
In March 2005 VA records, the veteran was alert, oriented, 
and well-groomed.  In April 2005 VA records, the veteran 
reported that he lived with a friend.  He reported disturbed 
sleep, recurrent nightmares, almost daily flashbacks, and a 
lack of motivation.  The veteran had been married twice.  The 
veteran was calm and cooperative with a euthymic mood, 
appropriate affect, and grossly intact cognition.  There were 
no delusions, hallucinations, or suicidal or homicidal 
ideations.  A GAF score of 55 was assigned, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

In June 2005 VA medical records, the veteran reported that he 
was living with his brother and had been a bit down.  The 
veteran was calm and cooperative with a mildly anxious mood 
and appropriate affect.  There was intact memory, recall, and 
judgment, and no evidence of delusions, hallucinations, and 
suicidal or homicidal ideations.  In July 2005 VA records, 
the veteran was alert and oriented.  

In a July 2005 lay statement, M.J. stated that the veteran 
was reluctant to go around crowds, was paranoid and 
forgetful, and had sleep troubles and blackouts.  In a July 
2005 lay statement, R.G. stated that he knew the veteran for 
15 years and had observed blackouts, dizzy spells, and mental 
exhaustion.  In a July 2005 lay statement, F.T. stated that 
the veteran had poor memory and paranoia.  

An October 2006 VA PTSD examination was conducted.  The 
veteran reported recurrent dreams and nightmares, depression, 
anxiety, agitation, difficulty coping with others, worsening 
self-isolation, poor concentration, poor memory, and 
irritability.  The veteran denied homicidal or suicidal 
ideations.  He did not feel comfortable around people for 
long periods of time.  The veteran reported that he was 
divorced but was currently living with his fiancé.  The 
veteran was currently in the process of completing building a 
home.  He did not belong to any clubs or organizations and 
rarely attended church.  Upon examination, the veteran was 
neat, tidy, cooperative, and was oriented to time, date, 
place, and person.  There was a dysphoric mood, intact 
thought process, intact abstracting, and no evidence of a 
thought disorder or suspiciousness.  The veteran had 
difficulty doing serial sevens.  There were no active 
suicidal or homicidal ideations.  The examiner opined that 
PTSD occasionally caused social and industrial interference.  
The examiner assigned a GAF score of 55, which contemplates 
moderate symptoms, for example, a flat affect and 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV at 46-47.

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the medical evidence of record does not 
support an increased evaluation for the veteran's PTSD.  The 
veteran's GAF scores were 50, 55, and 60.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quotation omitted).  A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The veteran's GAF scores ranged 
from serious symptoms or any serious impairment in social, 
occupational, or school functioning to moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  The veteran's GAF scores 
do not mandate an increased evaluation because the scores do 
not indicate such severe impairment.  In addition, although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  

Here, the veteran consistently reported depression, anxiety, 
nightmares, and sleep difficulty.  Less consistently he 
reported recurrent intrusive thoughts and self-isolation.  
The objective medical evidence of record consistently 
indicated the veteran was alert, oriented, and cooperative, 
with clear and relevant speech and intact memory.  Moreover, 
there were no suicidal or homicidal ideations, 
hallucinations, or delusions.  Less consistently, the 
evidence showed intact judgment, intact thought processes, 
and intact abstracting.  Most recently, it was noted that the 
veteran lived with his fiancé.  At the August 2002 and 
October 2006 VA examinations, the examiner noted that PTSD 
caused occasional social and occupational impairment.  In 
summary, although the veteran had occupational and social 
impairment due to the above-noted symptoms, the evidence also 
showed the impairment was occasional or intermittent and the 
veteran had clear and relevant speech, intact memory, and 
intact abstracting.  Accordingly, an increased evaluation is 
not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(a 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


